DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 line 1, “of any one of” should be changed to –of--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the switch transistor" in line 7.  There is insufficient antecedent basis for this limitation in the claim that makes it indefinite as to what or which switch transistor is being referred to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US PGPub 2008/0297056) in view of Baumheinrich et al. (US PGPub 2021/0166618). 

Regarding claim 1, Hirai discloses a compensated current mirror circuit (fig. 10), comprising:
a current mirror (fig. 10, current mirror 10) comprising a primary current path and a secondary current path configured to mirror a current through the primary current path to the secondary current path, wherein the current through the primary current path is settable by switching a reference current through a reference current line into the primary current path ([0078], “An organic EL pixel circuit illustrated in FIG. 10 has a third select line SL3 for supplying a third control signal Select 3, in addition to matrix electric wiring, that is to say, a data line DL, a first select line SL1 and a second select line SL2, which are arranged so as to intersect with the data line DL. The circuit structure has a current mirror circuit 10, an organic EL element (hereinafter referred to as "OLED") 20, a switch 40, a switching circuit 50, a holding capacitor (CH) 60 and a ground switch 70”), wherein the current mirror comprises:
a primary current mirror transistor (fig. 10, Tr2) connected in series with the primary current path (fig. 10); and
a secondary current mirror transistor (fig. 10, Tr1) connected in series with the secondary current path (fig. 10);
wherein a gate of the primary current mirror transistor is connected to a gate of the secondary current mirror transistor at a current mirror node (fig. 10, node between gates of Tr2 and Tr1).
	Hirai does not disclose the compensated current mirror circuit further comprises the compensation block and the structure as claimed. 
	While Hirai discloses a current mirror, it has been known in the prior art to use transistors which have a back gate. In a similar field of display devices, Baumheinrich discloses wherein the compensated current mirror circuit further comprises:
a compensation block connected to a back gate of the secondary current mirror transistor (fig. 11, backgate BG) and to one or more compensation control lines (fig. 11, PWM signal), wherein the compensation block is configured to apply a compensation signal to the back gate of the secondary current mirror transistor based on the one or more compensation control lines ([0034], “The T2 is designed as a “dual-gate transistor” and thus comprises two control electrodes. Similar to some previous examples, the gate (corresponding to the bottom gate in FIG. 5A) of the dual-gate transistor T2 is also part of the topology of the 2T1C cell in this embodiment and provides the color and general brightness of the μ-LED via the ground-related programming of the charge storage C1 and the signal on line Data1. Via the backgate BG (front gate of FIG. 5) a PWM signal can be applied to transistor T2, which acts as a current source”).
	In view of the teachings of Hirai and Baumheinrich, it would have been obvious to one of ordinary skill in the art to include the back gate transistor of Baumheinrich in the system of Hirai, for the purpose of using known alternative types of transistors to improve device stability. 

Regarding claim 2, the combination of Hirai and Baumheinrich further discloses wherein the compensation block comprises:
a compensation selection transistor (Baumheinrich: fig. 11, transistor T3) connected between a compensation data line and the back gate of the secondary current mirror transistor and that is controlled by a compensation selection line (Baumheinrich: fig. 11 lines Set 2) and
a capacitor (Baumheinrich: fig. 11, C2), wherein a first terminal of the capacitor is connected at a point between the compensation selection transistor and the back gate of the secondary current mirror transistor (Baumheinrich: fig. 11).

Regarding claim 3, the combination of Hirai and Baumheinrich further discloses wherein a second terminal of the capacitor is connected to a voltage source (Baumheinrich: fig. 11, AVSS).

Regarding claim 4, the combination of Hirai and Baumheinrich further discloses further comprising:
a first current-setting transistor (Hirai: fig. 10, Tr5) controlled by a current selection line and connected between the primary current path and the reference current line (Hirai: fig. 10, select 1);
a second current-setting transistor (Hirai: fig. 10, Tr6) controlled by the current selection line and connected between the current mirror node and the primary current path (Hirai: fig. 10, select 3); and
a capacitor (Hirai: fig. 10, CH) connected at the current mirror node (Hirai: fig. 10).

Regarding claim 5, the combination of Hirai and Baumheinrich further discloses further comprising:
a switch component (Hirai: fig. 10, Tr3) configured to switch a load to and from the secondary current path based on one or more switch control lines (Hirai: [0085], “By the operation of the third transistor Tr3, an electric current to be flowed to the OLED 20 through the current mirror circuit 10 is supplied through both of the first transistor Tr1 and the second transistor Tr2”).

Regarding claim 9, the combination of Hirai and Baumheinrich further discloses further comprising:
a first current-setting transistor (Hirai: fig. 10, Tr5) controlled by a current selection line and connected between the primary current path and the reference current line (Hirai: fig. 10, select 1);
a second current-setting transistor (Hirai: fig. 10, Tr6) controlled by the current selection line and connected between the current mirror node and the primary current path (Hirai: fig. 10, select 3); and
a capacitor (Hirai: fig. 10, CH) connected at the current mirror node (Hirai: fig. 10). 

Regarding claim 10, the combination of Hirai and Baumheinrich further discloses further comprising:
a switch component (Hirai: Tr3) configured to switch a load to and from the secondary current path based on one or more switch control lines (Hirai: [0085], “By the operation of the third transistor Tr3, an electric current to be flowed to the OLED 20 through the current mirror circuit 10 is supplied through both of the first transistor Tr1 and the second transistor Tr2”). 

Regarding claim 12, the combination of Hirai and Baumheinrich further discloses a pixel circuit for driving a light-emitting diode, LED, the pixel circuit comprising the compensated current mirror circuit of claim 1, wherein the secondary current path is configured to drive the LED (Hirai: [0045], “The organic EL pixel circuit has a circuit structure having a current mirror circuit 10, an organic EL element (hereinafter referred to as "OLED: Organic Light Emitting Diode") 20”).

Regarding claim 13, the combination of Hirai and Baumheinrich further discloses wherein the LED is a PeLED, a mini-LED, or a micro-LED (Baumheinrich: [0034], micro-LED). 

Regarding claim 14, the combination of Hirai and Baumheinrich further discloses a system (Hirai: fig. 12) comprising:
a plurality of compensated current mirror circuits (Hirai: [0097] and fig. 12, “A structure of a panel with the use of a light emitting element circuit and a drive method thereof according to the present invention will be described with reference to FIGS. 12, 13A and 13B”) of claim 1; and
a calibration block configured to apply a compensation signal at the one or more compensation control lines (Baumheinrich: [0034], “The T2 is designed as a “dual-gate transistor” and thus comprises two control electrodes. Similar to some previous examples, the gate (corresponding to the bottom gate in FIG. 5A) of the dual-gate transistor T2 is also part of the topology of the 2T1C cell in this embodiment and provides the color and general brightness of the μ-LED via the ground-related programming of the charge storage C1 and the signal on line Data1. Via the backgate BG (front gate of FIG. 5) a PWM signal can be applied to transistor T2, which acts as a current source”). 

Regarding claim 15, the combination of Hirai and Baumheinrich further discloses wherein the calibration block is configured to apply the compensation signal for matching transistor characteristics between the primary current mirror transistor and the secondary current mirror transistor (Baumheinrich: [0397], “The reason for using a capacitor with positive feedback instead of the usual conduction for current mirrors is, among other things, due to an additional frequency compensation for the additional control signal terminal 31, which connects the gate of transistor 35 with the error correction output 21 of detector 20. The error correction signal is thus also fed to the gate”). 

Regarding claim 16, Hirai discloses a method for controlling a compensated current mirror circuit for driving a load ([0013], “It is an aspect of the invention to provide a light emitting element circuit which suppresses the difference of the characteristics between two thin film transistors composing a current mirror, with a simple structure while maintaining an advantage of a current mirror circuit, and a drive method thereof”), the method comprising:
setting a current for driving the load by switching a reference current to a primary current path of a current mirror configured to mirror a current of the primary current path to a secondary current path ([0014], “In order to achieve the above described aspect, a light emitting element circuit according to the present invention includes a current mirror circuit which includes two thin film transistors, two current input terminals and two output terminals, a capacitor for holding voltage corresponding to an electric current to be input from one of the two current input terminals, and a light emitting element connected to the current mirror circuit, and supplies an electric current in accordance with the voltage held in the capacitor to the light emitting element through the current mirror circuit, wherein the two output terminals of the current mirror circuit are connected to the light emitting element, and the two current input terminals of the current mirror circuit are connected with each other through a switch in a time period other than a time period during which an electric current is input from the one of the two current input terminals”).
Hirai does not disclose applying a compensation signal to a back gate of a secondary current mirror transistor of the secondary current path. 
	While Hirai discloses a current mirror, it has been known in the prior art to use transistors which have a back gate. In a similar field of display devices, Baumheinrich discloses applying a compensation signal to a back gate of a secondary current mirror transistor of the secondary current path ([0034], “The T2 is designed as a “dual-gate transistor” and thus comprises two control electrodes. Similar to some previous examples, the gate (corresponding to the bottom gate in FIG. 5A) of the dual-gate transistor T2 is also part of the topology of the 2T1C cell in this embodiment and provides the color and general brightness of the μ-LED via the ground-related programming of the charge storage C1 and the signal on line Data1. Via the backgate BG (front gate of FIG. 5) a PWM signal can be applied to transistor T2, which acts as a current source”).
	In view of the teachings of Hirai and Baumheinrich, it would have been obvious to one of ordinary skill in the art to include the back gate transistor of Baumheinrich in the system of Hirai, for the purpose of using known alternative types of transistors to improve device stability. 

Regarding claim 17, the combination of Hirai and Baumheinrich further discloses wherein the load corresponds to a light-emitting diode, LED (Hirai: [0045], “The organic EL pixel circuit has a circuit structure having a current mirror circuit 10, an organic EL element (hereinafter referred to as "OLED: Organic Light Emitting Diode") 20”). 

Regarding claim 18, the combination of Hirai and Baumheinrich further discloses further comprising:
connecting the load to the secondary current path based on a pulse-width-modulated, PWM, control signal (Baumheinrich: fig. 10, PWM signal at BG). 

Regarding claim 19, the combination of Hirai and Baumheinrich further discloses further comprising:
connecting the load to the secondary current path based on a pulse-width-modulated, PWM, control signal (Baumheinrich: fig. 10, PWM signal at BG). 

Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai and Baumheinrich further in view of Yang et al. (US PGPub 2016/0063923). 

Regarding claim 6, the combination of Hirai and Baumheinrich does not disclose wherein the switch component is a switch transistor connected in series with the secondary current path and the load and is controlled based on the one or more switch control lines.
	While the combination of Hirai and Baumheinrich discloses a switch component, other structures of switch components have been known in the prior art including those including a switch transistor. In a similar field of endeavor of display devices, Yang discloses wherein the switch component is a switch transistor (fig. 3, Td) connected in series with the secondary current path and the load (fig. 3) and is controlled based on the one or more switch control lines (fig. 3, Ctr6). 
	In view of the teachings of Hirai, Baumheinrich and Yang, it would have been obvious to one of ordinary skill in the art to modify the system of Hirai and Baumheinrich by specifically including the switch transistor of Yang, for the purpose of substituting known alternative switch components. 

Regarding claim 7, the combination of Hirai, Baumheinrich and Yang further discloses wherein the one or more switch control lines comprise a switch selection line and a switch data line and the compensated current mirror circuit further comprises:
a switch selection transistor (Yang: fig. 4, T1) connected between the switch data line and the switch component (Yang: fig. 4) and that is controlled by the switch selection line (Yang: fig. 4, Ctr1); and
a capacitor (Yang: fig. 4, Cs), wherein a first terminal of the capacitor is connected at a point between the switch selection transistor and the switch transistor (fig. 4).

Claims 8 and 11 are within the scope of claims 7 and 6 respectively and are therefore interpreted and rejected based on similar reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soll et al. (US PGPub 2022/0130878) discloses a diode array (fig. 3A). 
Noguchi (US PGPub 2003/0174152) discloses a circuit of a pixel which includes a current mirror circuit (fig. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693